UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: NADJA LARUE,                    
                             Debtor.


GREENFIELDS AT BRANDERMILL
CONDOMINIUM,                                     No. 01-1811
                Plaintiff-Appellant,
                 v.
NADJA LARUE
                Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                 (CA-00-3295-AW, BK-00-15637)

                  Submitted: December 21, 2001

                      Decided: January 14, 2002

       Before WILKINSON, Chief Judge, and LUTTIG and
                 WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Torin K. Andrews, ANDREWS & PUGLIA LAW GROUP, L.L.C.,
Gaithersburg, Maryland, for Appellant. Lawrence F. Regan, Jr., R.
2                            IN RE: LARUE
Manny Montero, GARZA, REGAN & ASSOCIATES, P.C., Rock-
ville, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Greenfields at Brandermill Condominium appeals from the district
court’s order affirming the bankruptcy court’s finding that Green-
fields violated the automatic stay in Nadja Larue’s Chapter 13 bank-
ruptcy case and imposing sanctions in the amount of $500. See 11
U.S.C.A. § 362 (West 1993 & Supp. 2001). Greenfields contends on
appeal that its denial to Larue of access to the condominium’s swim-
ming pool was based on her post-petition delinquency, which is not
subject to the automatic stay. Greenfields also asserts that a pool pass
is not property of the bankruptcy estate, and therefore not protected
by the automatic stay. Lastly, Greenfields contends that if it violated
the stay, such violation was not willful, and therefore the bankruptcy
court erred in imposing sanctions. We have previously granted the
motion to submit the case for a decision on the briefs, without oral
argument.

   The bankruptcy court’s findings of fact are reviewed for clear error.
Fed. R. Bankr. P. 8013; In re Varat Enters., Inc., 81 F.3d 1310, 1314
(4th Cir. 1996). Legal conclusions are reviewed de novo. In re Bryson
Props., 961 F.2d 496, 499 (4th Cir. 1992). We have reviewed the par-
ties’ briefs and the materials submitted in the joint appendix in light
of the applicable standards of review and find no reversible error in
the district court’s decision upholding the bankruptcy court’s finding
of a violation and imposing sanctions. Accordingly, we affirm on the
reasoning of the district court. In Re Larue, Nos. CA-00-3295-AW;
BK-00-15637 (D. Md. May 15 & 21, 2001).

                                                           AFFIRMED